Citation Nr: 0910383	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Hepatitis. 

2.  Entitlement to service connection for liver scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1968.  The service records show that the veteran was awarded 
a Purple Heart, Combat Infantryman's Badge, and a Vietnam 
Service Medal.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Seattle, Washington, which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for Hepatitis, denied entitlement to 
service connection for liver scarring, and assigned a 20 
percent rating to the service-connected residuals of shell 
fragment wounds to the eyes.  The Veteran filed a notice of 
disagreement as to all three issues in October 2002 and a 
statement of the case was issued in June 2003.  However, the 
Veteran only filed a substantive appeal in August 2003 for 
the issues of service connection for hepatitis and liver 
scaring.  Thus, only these issues are before the Board for 
appellate review.  See 38 C.F.R. § 20.200 (2008).   

In a June 2007 decision, the Board reopened the claim for 
entitlement to service connection for Hepatitis and the Board 
remanded the matters on appeal for additional development.  


FINDINGS OF FACT

1.  There is no current diagnosis of Hepatitis or a residual 
disability due to Hepatitis.

2.  The Veteran does not have a current disability manifested 
by liver scarring.   




CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008). 

2.  A disability manifested by liver scarring was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he incurred Hepatitis in service 
and this infection caused residual disability.  Essentially, 
service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  There is 
competent evidence of Hepatitis in service.  The service 
treatment records show that the Veteran was hospitalized for 
treatment of infections hepatitis in November 1967.  He was 
hospitalized for 149 days.  Hospital records show that a 
liver biopsy in March 1967 was entirely normal.  The Veteran 
was returned to duty in April 1968.  A December 1968 
separation examination report indicates that the Veteran had 
complaints of stomach, liver, and intestinal trouble and 
jaundice.  The examining physician noted that there were no 
sequelae of the Hepatitis and it was not considered 
disabling.  Examination of the abdomen and viscera was 
normal.  

The Board finds that the preponderance of the evidence 
establishes that there is no current diagnosis of Hepatitis 
or a residual disability due to hepatitis including a 
disability manifested by liver scarring.  Review of the 
record shows that the Veteran reported to his treating 
physicians that he had Hepatitis in service and he was told 
that he had liver scarring.  However, the probative evidence 
of record shows that the Veteran does not currently have 
hepatitis or any sequelae.  

Private treatment records from Dr. J.F., internal medicine, 
indicate that the Veteran reported that he was told that he 
had liver scarring.  See the April 2002 private medical 
record.  A May 2002 record indicates that lab tests were done 
and there was a minimal elevation of bilirubin and another 
liver test was slightly elevated.  Dr. J.F. stated that this 
may simply be a reflection of the prior history of hepatitis.  
A November 2002 record from Dr. J.F. indicates that there was 
slight elevation of one liver enzyme but there was mild 
improvement since April.  The record notes that the blood 
work for Hepatitis B was negative.  Blood work for hepatitis 
C was pending.  A March 2004 S.C.H.V.H. record indicates that 
the Hepatitis C serology was negative.   

The Veteran as afforded a VA examination in October 2008 to 
determine if he currently had hepatitis and any residuals.  
The examiner concluded that the Veteran had a prior history 
of Hepatitis A with no significant sequelae.  The examination 
report indicates that all current tests were negative for all 
hepatatic infections.  The Veteran did not have a history of 
chronic liver disease risk factors.  He did not have any 
fatigue, malaise, nausea, vomiting, or anorexia.  The Veteran 
reported having abdominal pain and discomfort and 
intermittent right upper quadrant pain and weight loss.  
Physical examination revealed no evidence of malnutrition, 
portal hypertension, or other signs of liver disease.  The 
examiner noted that he possibly felt the liver edge on 
palpation.  The report indicates that ultrasound of the liver 
revealed no significant findings.  The liver was normal in 
shape and size.  The examiner noted that mild elevation of 
liver functions tests were okay and indicated that there was 
no significant scarring of the liver or other functional 
problems.  The examiner indicated that he had reviewed the 
service treatment records, VA treatment records, the 
ultrasound findings, and liver function tests, and he 
examined the Veteran.   

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the Veteran 
and a review of the claims file and it is supported by the 
evidence of record.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  
Significantly, the examiner based the opinion on diagnostic 
tests used to diagnose liver disease such as the liver 
ultrasound, liver function tests, and blood tests.  The VA 
examiner provided the basis for the medical opinion and 
pointed to the evidence which supported the opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In 
short, the probative medical evidence of record establishes 
that the Veteran does not currently have Hepatitis or a 
residual disability due to Hepatitis.  

The Court of Appeals for Veterans Claims (Court) has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability).  A grant of service connection requires that 
there be a showing of disability at the time of the claim, as 
opposed to some time in the distant past.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In the present case, there 
is no evidence of a current disability.  

The Board finds no proof of a present disability manifested 
by abdominal pain or discomfort, elevated liver function 
tests, or liver scarring.  The Court has held that a symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which these symptoms can 
be attributed, there is no basis to find a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Further, the 
evidence shows that the symptoms of abdominal discomfort or 
pain, elevated liver function tests, or liver scarring do not 
cause any disability or functional impairment or impairment 
in earning capacity.  See the October 2008 VA examination 
report which indicates that the Veteran did not have any 
significant sequelae of the Hepatitis or other functional 
problems, and that the mild elevations of liver function 
tests were okay.     

The Veteran's own implied assertions that he has a disability 
due to the infectious Hepatitis in service are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The presence of 
hepatitis and any residuals thereof cannot be established by 
a layperson and the Veteran has not submitted any medical 
evidence which supports his contentions.

Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in December 2004 and March 
2006.  The letters notified the Veteran of what information 
and evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates and his claims were 
readjudicated in the February 2007 and December 2008 
supplemental statements of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service treatment records including inpatient 
records were obtained.  VA treatment records dated from 2001 
to 2006 were obtained and associated with the claims folder.  
Private records from Dr. J.F. and the S.C.H.V.H. were 
obtained and associated with the claims file.  The Veteran 
underwent a VA examination in October 2008 to obtain medical 
evidence as to whether he currently had Hepatitis or any 
residual disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for liver scarring is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


